Per curiam.
This disciplinary matter is before the Court on the Petition for Voluntary Surrender of License of Michael Anthony Lewanski. The State Bar has no objection to the acceptance of Lewanski’s petition. Lewanski admits violating Standard 66 (conviction of a felony or misdemeanor) of Bar Rule 4-102 (d) in connection with his plea of guilty to a felony. Lewanski pled guilty to the criminal offense of Bank Fraud, a felony violation of 18 U.S.C. § 1344, in the United States District Court for the Southern District of Georgia, and admits that entry of judgment on the plea will constitute a violation of Standard 66. Lewanski waives his right to a hearing and requests that he be permitted to surrender his license to practice law, which is tantamount to disbarment under Bar Rule 4-110 (f).
We have reviewed the record and agree to accept Lewanski’s voluntary surrender of his license to practice law in this State. The name of Michael Anthony Lewanski is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Lewanski is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, and to take all actions necessary to protect the interests of his clients, and to certify to this Court that he has satisfied the requirements of the rule.

Voluntary surrender of license accepted.


All the Justices concur.